department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number uniform issue list employer_identification_number egend c r g l o m i m m m o i t i - i c i a i t i z j i z i o x k o o p g p g t o y g y u m o o this is in response to your request for a ruling dated date which concerns your status as an organization described in sec_509 of the internal_revenue_code code you are exempt under sec_501 of the code as an organization described in sec_501 and are classified as a type supporting_organization under sec_509 article iil of your articles of incorporation provide that you were formed to serve organizations that are committed to enhancing and improving a the character of the quality of and access to education b the personal social and intellectual development of children and youth or c the educational and social quality of community life more specifically you were formed to support and benefit the organizations specified by name at article each organization has been recognized as described in sec_501 of the code and classified as a publicly_supported_organization described in either sec_509 or of your articles ill you were established and funded by b b died ony his estate is worth over dollar_figurex the majority of which will ultimately go to you likely in the form of c stock article ill of your bylaws provides that your business and affairs are managed and controlled by your seven member board_of directors four of your seven directors are appointed by appointing charitable organizations your bylaws define appointing charitable organizations as those supported organizations having the power to appoint a member of your board_of each of the appointing charitable organizations selects one member of your seven directors b’s children select two members and the directors of c select the member governing board remaining member a majority of the voting power of your governing board shall at all times be held by directors appointed by persons who are not disqualified persons a majority of the voting power shall at all times be held by persons who are not disqualified persons and the appointing charitable organizations shall not appoint a disqualified_person as a director your bylaws define disqualified persons as those persons who are a defined as such in sec_4946 of the code b controlled or otherwise influenced by disqualified persons or c employees of c or any related or subsidiary_corporation of c but shall not include any person who is a disqualified_person within the meaning of sec_4946 solely by reason of being a foundation manager’ within the meaning of sec_4946 your bylaws provide that you have designated four organizations as appointing charitable organizations the four organizations consist of two universities a college and an organization formed to promote education in the arts each of these entities is located in southeastern d you represent that you are not controlled by disqualified persons described in sec_4946 of the code in view of the projected increase in your endowment you plan to increase the number of rather than specifying the supported organizations by name in organizations you will support your articles you would like to specify the organizations by class or purpose to accomplish this you propose amending your articles to delete the language which currently appears at article iii and substitute with the following language proposed amendment the corporation is organized and shall at all times be operated exclusively for the benefit of to carry out the purposes of or to perform the functions of one or more of the following organizations hereinafter collectively referred to as the supported organizations’ exempt_organizations described in r c sec_170 and which have their principal place of instruction in southeastern d defined for purposes of these articles of incorporation to be comprised of the following counties e f g h i jk l m n and o b c exempt_organizations described in r c sec_509 and which are organized and operated for the purpose of providing and or improving educational opportunities for children and youth in southeastern d exempt_organizations described in sec_170 and which i are organized under d law ii identify themselves by name as d regional community foundations and iii have their principal place of operations located in southeastern d further you proposed adding the following to article iii of your articles of incorporation proposed amendment in carrying out such activities the corporation shall be permitted to do any or all of the following a b c substitute one supported organizations within one of the classes designated in article iii above for another supported_organization either in the same or a different such designated class operate for the benefit of new or additional supported organizations of the same or a different class designated in article iii above and vary the amount of its support among different supported organizations within the class or classes of organizations designated in article ill above you request the following rulings the proposed amendment to your articles of incorporation deleting article iii and substituting the language referred to above which identifies the organizations you will support by class or purpose rather than by name will not adversely affect your status as a type supporting_organization under sec_509 of the code the proposed amendment to your articles of incorporation adding the language which appears at sec_1_509_a_-4 of the income_tax regulations will not adversely affect your status as a type supporting_organization under sec_509 of the code law sec_501 of the code provides in part for the exemption from federal_income_tax of or educational organizations organized and operated exclusively for charitable scientific purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that the term private_foundation means a domestic or foreign organization that is described in sec_501 other than organizations described in sec_509 through a sec_509 of the code provides that a supporting_organization must be organized and at all times thereafter be operated exclusively for the benefit of to perform the function of or to carry out the purposes of one or more supported organizations sec_1_509_a_-4 of the income_tax regulations provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 of the code only if its articles of incorporation i ii iii iv limit the purposes of such organization to one or more of the purposes set forth in sec_509 do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph sec_1_509_a_-4 of the regulations provides that in order to meet the requirements of sec_509 of the code an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations the manner in which the publicly supported organizations must be specified in the article of organization for purposes of sec_509 will depend upon whether the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with such organizations or whether it is operated in connection with such organizations sec_1_509_a_-4 of the regulations provides that the articles of organization of the supporting_organization must designate each of the specified organizations by name unless a the supporting_organization is operated supervised or controlled by within the meaning of paragraph g of this section or is supervised or controlled in connection with within the meaning of paragraph h of this section one or more publicly supported organizations and b the articles of organization of the supporting_organization require that it be operated to support or benefit one or more beneficiary organizations which are designated by class or purpose and which include the publicly supported organizations referred to in a of this subdivision without designating such organizations by name or publicly supported organizations which are closely related in purpose or function to those publicly supported organizations referred to in subdivision i a or this subparagraph without designating such organization by name sec_1_509_a_-4 of the regulations provides that if a supporting_organization is described in subdivision i a of this subparagraph it will not be considered as failing to meet the requirements of subparagraph of this paragraph that the publicly supported organizations be specified merely because its articles of organization permit the conditions described in subparagraphs i ii and iii and i a and b of this paragraph sec_1_509_a_-4 of the regulations provide that if the requirements of subparagraph i a of this paragraph are met a supporting_organization will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles permit the substitution of one publicly_supported_organization within a designated class for another publicly_supported_organization either in the same or a different class designated in the articles permit the supporting_organization to operate for the benefit of new or additional publicly supported organizations of the same or a different class designated in the articles or permit the supporting_organization to vary the amount of its support among different publicly supported organizations within the class or classes of organizations designated by the articles i ii iii analysis ruling the proposed amendment to your articles of incorporation deleting article iil and substituting the language referred to above which identifies the organizations you will support by class or purpose rather than by name will not adversely affect your status as a type supporting_organization under sec_509 of the code you currently meet the organizational_test described at sec_509 of the code article ill of your articles identifies the organizations you support by name however since you are operated supervised or controlled by four of the organizations you were formed to support sec_1_509_a_-4 provides that you may specify the supported organizations by class or purpose so long as the requirements of sec_1_509_a_-4 or of that section are met sec_1_509_a_-4 and of the regulations provide that the organizations described by class or purpose must include the publicly supported organizations which control the supporting_organization without designating such organizations by name or publicly supported organizations which are closely related in purpose or function to those publicly supported organizations without designating such organizations by name you propose amending your articles of incorporation to delete article iii which identifies by name the organizations you were formed to support you will replace the language currently in article iii with the following language the corporation is organized and shall at all times be operated exclusively for the benefit of to carry out the purposes of or to perform the functions of one or more of the following organizations hereinafter collectively referred to as the supported organizations’ a exempt_organizations described in sec_170 and which have their principal in southeastern d defined for purposes of these articles of place of instruction and q b exempt_organizations described in sec_509 and which are organized and operated for the purpose of providing and or improving educational opportunities for children and youth in southeastern d c exempt_organizations described in r c sec_170 and which i are organized under d law ii identify themselves by name as d regional community foundations and iii have their principal place of operations located in southeastern d proposed amendment provides that the organizations you will support are publicly supported organizations located in southeastern d which further or improve education or further the arts the organizations specified by class or purpose in proposed amendment include the appointing charitable organizations without specifying those organizations by name as well as organizations closely related in purpose to the appointing charitable organizations without specifying a - d i b of the regulations are met those organizations by name the requirements of section thus you since you are operated supervised or controlled by the appointing charitable organizations after making proposed and will amendment sec_509 of the code organizational_test described at the requirements of section continue to meet the a -4 d b satisfy you ruling the proposed amendment to your articles of incorporation adding the language which appears at sec_1_509_a_-4 of the income_tax regulations will not adversely affect your status as a type supporting_organization under sec_509 of the code sec_1_509_a_-4 of the regulations provides that if the requirements of sec_1 a - d i a are met a supporting_organization will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles iv v vi permit the substitution of one publicly_supported_organization within a designated class for another publicly_supported_organization either in the same or a different class designated in the articles permit the supporting_organization to operate for the benefit of new or additional publicly supported organizations of the same or a different class designated in the articles or permit the supporting_organization to vary the amount of its support among different publicly supported organizations within the class or classes of organizations designated by the articles as an organization which is operated supervised or controlled by one or more of the publicly supported organizations you were formed to support you met the requirements of sec_1_509_a_-4 of incorporation merely tracks the language which appears in sec_1_509_a_-4 of the regulations is permitted by the regulations after making proposed amendment you will continue to meet the organizational_test described at sec_509 of the code this language in your articles thus since inclusion of proposed amendment your articles regulations the of to ruling the proposed amendment to your articles of incorporation deleting article iil and substituting the language referred to above which identifies the organizations you will support by class or purpose rather than by name will not adversely affect your status as a type supporting_organization under sec_509 of the code the proposed amendment to your articles of incorporation adding the language which appears at sec_1_509_a_-4 of the regulations will not adversely affect your status as a type supporting_organization under sec_509 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in its permanent records if there are any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
